PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CARRAWAY, MICHAEL
Application No. 16/166,319
Filed: October 22, 2018
For: MODULAR WIRELESS SCALE SYSTEM COMPRISING MICROSCALES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 25, 2022 and supplemented January 28, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of
record. However, in accordance with 37 CFR 1.34, the signature of George Kobler appearing on
the correspondence shall constitute a representation to the United States Patent and Trademark
Office that he or she as appropriate is authorized to represent the particular party on whose
behalf he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration o:
substitute statement no later than the date on which the issue fee is paid, as required by
the Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 21, 2020. The issue
fee was timely paid on October 21, 2020. Accordingly, the application became abandoned
on October 22, 2020. A Notice of Abandonment was mailed October 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Michael Caraway, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for contained examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  

	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET